DETAILED ACTION

This Office action is a reply to the amendment filed on 6/7/2021. Claim 1 is pending. Claim 2 has been cancelled. No claims have been withdrawn or added.

Drawings
The drawings are objected to because of the following informalities:
Figs. 1-3 are blurry and difficult to distinguish referenced elements and features. The examiner recommends submitting new drawings in the same format as Figs. 4-17 being black and white figures instead of color drawings/photographs/images.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



    PNG
    media_image1.png
    536
    727
    media_image1.png
    Greyscale

Annotated Fig. 4 of the instant application (16/884,895)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, “expandable mobile stage…” (line 1) is objected to because the first word is not capitalized and the limitation appears to be missing a preposition. The examiner recommends reciting, “An expandable mobile stage…” to clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “a collapsed configuration” (lines 3-4) is indefinite because the claim previously defines a collapsed configuration. Is the limitation referring to a different/additional collapsed configuration or the same collapsed configuration? 
Claim 1, “each of four corners” (lines 7-8) is indefinite because the claim previously defines four corners. Is the limitation referring to different/additional corners or the same corners?
Claim 1, “a collapsed configuration” (line 11) is indefinite because the claim previously defines a collapsed configuration. Is the limitation referring to a different/additional collapsed configuration or the same collapsed configuration?
Claim 1, “the folded configuration” (line 15) is indefinite because the limitation lacks antecedent basis.
Claim 1, “the display system” (line 15) is indefinite because the limitation lacks antecedent basis.
Claim 1, “telescoping columns” (line 16) is indefinite because the limitation is previously recited in the claim. Is the limitation referring to the telescoping columns previously recited? The examiner recommends reciting, “the telescoping columns”.
Claim 1, “overhead framework” (line 16) is indefinite because the limitation is previously recited in the claim. Is the limitation referring to the overhead framework previously recited? The examiner recommends reciting, “the overhead framework”.
Claim 1, “the rear end” (last line) is indefinite because the limitation lacks antecedent basis.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see Remarks pages 1-2, filed 6/7/2021, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Mertik et al. (US 6393769) in view of Jung (US 20150107164), Sanders (US 3885827), Valente et al. (US 20130333302) and Jones (US 8567811), in light of the claim amendments filed on 6/7/2021 have been fully considered and are persuasive. The rejection of claim 1 under 35 USC 103 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635